DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 14, “the first doube-layered portion” lacks antecedence.

In claim 4, line 14, “the first doube-layered portion” lacks antecedence.
In claim 11, “the material” lacks antecedence.

	In claim 12, “the material” lacks antecedence.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2001-190317 to Miyata and Japanese Document No. 2019-83999 to Miwa (hereafter Miwa ‘999).
Regarding claim 1, Miyata discloses bag apparatus, comprising: a first bag wall (Fig. 1); a second bag wall (Fig. 1) aligned and joined to the first bag wall at a first sealed side edge (2), a second sealed side edge (2); a bag bottom (4) comprising a substantially planar, foldable surface (Fig. 1), wherein the first sealed side edge and the second sealed side edge consist of ultrasonic welds, which meets the structure implied by the term “heat-seals”, running along an entire height of the first bag wall and the second bag wall (Figs. 1 and 7); a first double-layered portion formed in the first bag wall at the top edge (Fig. 1) and comprising a first width-wise ultrasonic weld (US) along an edge of side edge portion (7; Fig. 1), which meets the structure implied by the term “first width-wise heat seal”; a second double-layered portion formed in the second bag wall at the top edge (Fig. 1) and comprising a second width-wise ultrasonic weld (US) along an edge of side edge portion (7; Fig. 1), which meets the structure implied by the term “ second width-wise heat seal”; a first handle attachment point (US) and a second handle attachment point (US) disposed on the first double-layered portion (Fig. 1); a third handle attachment point (US) and a fourth handle attachment point (US) disposed on the second double-layered portion (Fig. 1), ends of a carrying handle (6) are fixed to an inside of mouth portion (5) by ultrasonic fusion (US; machine translation paragraph [0014]; Fig. 1), which meets the recitation “a first handle attached directly to the first attachment point and the second attachment point by heat-seal only and without adhesive”; ends of a carrying handle (6) are fixed to an inside of mouth portion (5) by ultrasonic fusion (US; machine translation paragraph [0014]; Fig. 1), which meets the recitation “a second handle attached directly to the third attachment point and the fourth attachment point by heat-seal only and without an adhesive.”
However, Miyata does not disclose a distance between the first attachment point and the second attachment point of the first handle is five times a height of the first double-layered portion, and a distance between the third attachment point and the fourth attachment point of the second handle is five times a height of the second double-layered portion.  Miwa ‘999 teaches that it is known in the art attach ends of first and second handles (3) to respective first and second double-layered portions at attachment points (6; Fig. 3).  Miwa ‘999 teaches an analogous bag having a double-layered portions (5) having a height of 3.5 cm (machine translation paragraph [0027]) and handles (3) having a width of 2.5 cm (machine translation paragraph [0027]).  Miwa ‘999 further depicts handle attachment points (8) with a width approximately the same as the width of the handles (Fig. 3).  Miwa ‘999 additionaly depicts a distance between the handles is at least eight times the width of the handles (Fig. 3).  Knowing the width of the handles is 2.5 cm (paragraph [0027]), the width between the handles, and the handle attachment points would be about 20 cm (2.5 cm multiplied times eight).  Knowing the height of the double-layered portions is 3.5 cm (paragraph [0027]), the distance between the handles, and thus the handle attachment points, would be about five times the height of the double-layered portions (20 cm divided by 3.5 cm), which meets the recitation “wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion; a third handle attachment point and a fourth handle attachment point disposed on the second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion”.
It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention make the distance between the first attachment point and the second attachment point of the first handle five times the height of the first double-layered portion, and the distance between the third attachment point and the fourth attachment point of the second handle five times a height of the second double-layered portion in the Miyata bag, as in Miwa ‘999, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	Further regarding claim 1, Miyata discloses the claimed invention, especially the first and second handles are respectively attached directly to each of the first attachment point, second attachment point, third attachment point, and fourth attachment point by heat-seal only and without an adhesive, as discussed above.  However, Miyata does not disclose the first attachment point, the second attachment point, the third attachment point, and the fourth attachment point each defined by four sides by which the first handle and the second handle are respectively attached, wherein the four sides are separate from the first width-wise heat seal and the second width-wise heat seal, and the four sides of each of the first attachment point, the second attachment point, the third attachment point, and the fourth attachment point are located at a point interposing a top of the bag and the respective first width-wise heat seal and second width-wise heat seal.  Miwa ‘999 teaches that it is known in the art to form a first attachment point, a second attachment point, a third attachment point, and a fourth attachment point each defined by four sides by which a first handle and a second handle are respectively attached by heat-sealing only (Fig. 3; paragraph [0027]).  Miwa ‘999 further teaches  a first width-wise heat seal and a second width-wise heat seal (paragraph [0027]), wherein the four sides are separate from the first width-wise heat seal and the second width-wise heat seal (Fig. 3), and the four sides of each of the first attachment point, the second attachment point, the third attachment point, and the fourth attachment point are located at a point interposing a top of the bag and the respective first width-wise heat seal and second width-wise heat seal (Fig. 3).  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to define each of the first attachment point, the second attachment point, the third attachment point, and the fourth attachment point by four sides by which the first handle and the second handle are respectively attached, wherein the four sides are separate from the first width-wise heat seal and the second width-wise heat seal, and the four sides of each of the first attachment point, the second attachment point, the third attachment point, and the fourth attachment point are located at a point interposing a top of the Miyata bag and the respective first width-wise heat seal and second width-wise heat seal, as in Miwa ‘999, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 15, Miyata discloses the bag comprising a thickness in a range of thicknesses, measured in units of gram weights, of 30 grams per square meter to 150 grams per square meter (paragraph [0015]).
	Regarding claim 4, Miyata discloses the claimed invention, especially a first handle attachment point (US) and a second handle attachment point (US) disposed on the first double-layered portion (Fig. 1); a third handle attachment point (US) and a fourth handle attachment point (US) disposed on the second double-layered portion (Fig. 1), ends of a carrying handle (6) are fixed to an inside of mouth portion (5) by ultrasonic fusion (US; machine translation paragraph [0014]; Fig. 1), which meets the recitation “a first handle attached to the first attachment point and the second attachment point by heat-seal only: and a second handle attached to the third attachment point and the fourth attachment point by heat-seal only.”
However, Miyata does not disclose a distance between the first attachment point and the second attachment point of the first handle is five times a height of the first double-layered portion, and a distance between the third attachment point and the fourth attachment point of the second handle is five times a height of the second double-layered portion.  Miwa ‘999 teaches that it is known in the art attach ends of first and second handles (3) to respective first and second double-layered portions at attachment points (6; Fig. 3).  Miwa ‘999 teaches an analogous bag having a double-layered portions (5) having a height of 3.5 cm (machine translation paragraph [0027]) and handles (3) having a width of 2.5 cm (machine translation paragraph [0027]).  Miwa ‘999 further depicts handle attachment points (8) with a width approximately the same as the width of the handles (Fig. 3).  Miwa ‘999 additionally depicts a distance between the handles is at least eight times the width of the handles (Fig. 3).  Knowing the width of the handles is 2.5 cm (paragraph [0027]), the width between the handles, and the handle attachment points would be about 20 cm (2.5 cm multiplied times eight).  Knowing the height of the double-layered portions is 3.5 cm (paragraph [0027]), the distance between the handles, and thus the handle attachment points, would be about five times the height of the double-layered portions (20 cm divided by 3.5 cm), which meets the recitation “wherein a distance between the first attachment point and the second attachment point is five times a height of the first double-layered portion; a third handle attachment point and a fourth handle attachment point disposed on the second double-layered portion, wherein a distance between the third attachment point and the fourth attachment point is five times a height of the second double-layered portion”.
It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention make the distance between the first attachment point and the second attachment point of the first handle five times the height of the first double-layered portion, and the distance between the third attachment point and the fourth attachment point of the second handle five times a height of the second double-layered portion in the Miyata bag, as in Miwa ‘999, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, Miyata discloses the bottom, the first wall, and the second wall comprises material, the material being flexible.

Claims 2, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2001-190317 to Miyata and Japanese Document No. 2019-83999 to Miwa (hereafter Miwa ‘999) as applied to claims 1 and 4 above, and further in view of U.S. Patent Application Publication No. 2014/0023296 to Miwa (hereafter Miwa ‘296).
Regarding claims 2 and 8, Miyata and Miwa ‘999 disclose the claimed invention, as discussed above, except for the first wall comprising printing.  Miwa ‘296 teaches that it is known in the art to provide a printing on a wall of an analogous bag (paragraph [0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first wall with printing in the Miyata bag, as in Miwa ‘296, in order provide the bag with a logo.
Regarding claim 11, Miyata and Miwa ‘999 disclose the claimed invention except that the material is polyester instead of polypropylene.  Miwa ‘296 shows that polypropylene is an equivalent material known in the art (paragraph [0037]).  Therefore, because these two bag materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyester in the Miyata bag for polypropylene.
Regarding claim 12, Miyata and Miwa ‘999 disclose the claimed invention except that the material is polyester instead of polyethylene.  Miwa ‘296 shows that polyethylene is an equivalent material known in the art (paragraph [0037]).  Therefore, because these two bag materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyester in the Miyata bag for polyethylene.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2001-190317 to Miyata and Japanese Document No. 2019-83999 to Miwa (hereafter Miwa ‘999) as applied to claims 1 and 4 above, and further in view of French Document No. 2 846 858 to Rouviere.
Regarding claim 3, Miyata and Miwa ‘999 disclose the claimed invention, as discussed above, except for a hanging loop attached to the first double-layered portion of the first wall. Rouviere teaches that it is known in the art attach a hanging loop to a first double-layered portion of a first wall in an analogous bag. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach a hanging loop to the first double-layered portion of the first wall in Miyata bag, as in Rouviere, in order to suspend the bag.
Regarding claim 7, Miyata and Miwa ‘999 disclose the claimed invention, as discussed above, except for a hanging loop stitched to the first wall at the first double-layered portion thereof. Rouviere teaches that it is known in the art stitch a hanging loop to a first double-layered portion of a first wall in an analogous bag. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stitch a hanging loop to the first double-layered portion of the first wall in Miyata bag, as in Rouviere, in order to suspend the bag.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-9, 11, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734